






























INGERSOLL-RAND COMPANY

ELECTED OFFICERS SUPPLEMENTAL PROGRAM

Effective January 1, 2005


Amended and Restated Effective October 1, 2012

714186

--------------------------------------------------------------------------------






INGERSOLL-RAND COMPANY
ELECTED OFFICERS SUPPLEMENTAL PROGRAM
TABLE OF CONTENTS


Page


INTRODUCTION         1
ARTICLE 1 - DEFINITIONS
1.1    Actuarial Equivalent         2
1.2    Board         2
1.3    Change in Control         2
1.4    Company         2
1.5    Compensation Committee         2
1.6    Deferral Plan         2
1.7    Elected Officer         2
1.8    Employee         2
1.9    Employer         3
1.10    Estate Program         3
1.11    Final Average Pay         3
1.12    Foreign Plan        3
1.13    Pension Plan         3
1.14    Predecessor Program         4
1.15    Program         4
1.16    Retirement        4
1.17    Separation from Service         4
1.18    Year of Service         4


ARTICLE 2 - PARTICIPATION
2.1    Commencement of Participation         4
2.2    Duration of Participation         5
ARTICLE 3 - AMOUNT OF BENEFIT


3.1    Amount of Benefit         5


ARTICLE 4 - VESTING


4.1    Vesting         6
4.2    Forfeiture for Cause         6

i



--------------------------------------------------------------------------------






INGERSOLL-RAND COMPANY


TABLE OF CONTENTS (cont.)
ARTICLE 5 – DISTRIBUTIONS     Page
5.1    Retirement         6
5.2    Time and Form of Distribution         7
5.3    Disability         8
5.4    Death         9
5.5    No Acceleration         10


ARTICLE 6 - FUNDING


6.1    Funding         10
6.2    Company Obligation         10
ARTICLE 7 - CHANGE IN CONTROL


7.1    Contributions to Trust         10
7.2    Amendments         11
ARTICLE 8 - MISCELLANEOUS


8.1    Amendment and Termination         11
8.2    No Contract of Employment         11
8.3    Withholding         11
8.4    Loans         11
8.5    Compensation Committee         12
8.6    Entire Agreement; Successors         12
8.7    Severability         12
8.8    Governing Law         12
8.9    Participant as General Creditor         13
8.10    Nonassignability         13


APPENDIX A        14


APPENDIX B…………………………………………………………………………..    17



ii



--------------------------------------------------------------------------------








INTRODUCTION


Ingersoll-Rand Company (the “Company”) adopted this Ingersoll-Rand Company
Elected Officers Supplemental Program (the “Program”), effective January 1, 2005
as the Ingersoll-Rand Company Elected Officers Supplemental Program II, to
provide supplemental retirement benefits to certain key management individuals
employed by the Company and its affiliates in addition to the benefits provided
from other qualified and non-qualified plans maintained by the Company and its
affiliates. The Program shall be unfunded for tax purposes and for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended,
(“ERISA”). The terms of the Program are intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and any regulations or other administrative guidance issued thereunder, and the
terms of the Program shall be interpreted and administered in accordance
therewith.


The Program is a continuation of the Ingersoll-Rand Company Elected Officers
Supplemental Program (the “Predecessor Program”). The Predecessor Program became
effective on June 30, 1995 and was amended and restated, effective January 1,
2003, and was thereafter amended. Effective December 31, 2004, the Company froze
the Predecessor Program to exclude all subsequently deferred amounts that would
otherwise be subject to Code Section 409A, including benefits accrued under the
Predecessor Program as of December 31, 2004 that were not vested as of that
date.


The Company has adopted the Program to provide supplemental retirement benefits
subject to Code Section 409A on substantially the same terms as those provided
under the Predecessor Program to the extent such terms are not inconsistent with
Code Section 409A. The Program shall apply to benefits accrued or vested on or
after January 1, 2005 that, pursuant to the effective date rules of Code Section
409A, are subject to the provisions of Code Section 409A.


The Company now hereby amends and restates the Program effective as of October
1, 2012.






--------------------------------------------------------------------------------






ARTICLE 1

DEFINITIONS


1.1
“Actuarial Equivalent” means an amount having equal value to a single life
annuity when computed on the basis of the mortality table specified in the
Pension Plan and an interest rate equal to the average of the monthly rates for
ten-year Constant Maturities for US Treasury Securities for the twelve-month
period immediately preceding the month prior to the month in which a
determination of benefit occurs, such rate as published in Federal Reserve
statistical release H.15(519).



1.2
“The Board” shall mean the Board of Directors of Ingersoll-Rand plc (or if
Ingersoll-Rand plc is a subsidiary of any other company, of the ultimate parent
company).



1.3
“Change in Control” shall have the same meaning as such term is defined in the
Ingersoll-Rand Company Limited Incentive Stock Plan of 2007 or any successor or
replacement plan thereto, unless a different definition is used for purposes of
a change in control event in any severance or employment agreement between an
Employer and an Employee, in which event as to such Employee such definition
shall apply. The term Change in Control shall refer solely to a Change in
Control of Ingersoll-Rand Company Limited. Further notwithstanding the foregoing
provisions of this Section 1.3, or any other provision in this Plan or the
Ingersoll-Rand Company Limited Incentive Stock Plan of 2007, none of the
transactions contemplated by the Irish Reorganization that are undertaken by (i)
Ingersoll-Rand Company Limited or its affiliates prior to, or as of, the
effective date of the Irish Reorganization or (ii) Ingersoll-Rand plc or its
affiliates on and after the effective date of the Irish Reorganization shall
trigger, constitute or be deemed a ‘Change in Control.’ On and after the
effective date of the Irish Reorganization, the term ‘Change in Control’ shall
refer solely to a ‘Change in Control’ of Ingersoll-Rand plc.



1.4
“Company” means Ingersoll-Rand Company, and its successors or assigns.



1.5
“Compensation Committee” means the Compensation Committee of the Board.



1.6
“Deferral Plan” means the IR Executive Deferred Compensation Plan and/or the IR
Executive Deferred Compensation Plan II.



1.7
“Elected Officer” means an individual elected by the Board as an officer of the
Company or Ingersoll-Rand plc.



1.8
“Employee” means an individual eligible to participate in the Program as
provided in Section 2.1.


2 
 

--------------------------------------------------------------------------------










1.9
“Employer” means the Company and any domestic or foreign entity in which the
Company owns (directly or indirectly) a 50% or greater interest.



1.10    “Estate Program” means the Ingersoll-Rand Company Estate Enhancement
Program.


1.11
“Final Average Pay” means, except as provided in Section 5.3 for purposes of
disability, the sum of the following:



(a)
for Employees actively employed by an Employer on or after February 1, 2006, the
average of each of the three highest bonus awards from the Employer (whether the
awards are paid to the Employee, are a Deferral Amount (as such term is defined
in the Deferral Plan) or the Employee has elected to forgo a bonus award
pursuant to the Estate Program) for the six most recent calendar years,
including the year during which the Employee’s Separation from Service occurs,
or a Change in Control occurs, but excluding Supplemental Contributions (as such
term is defined in the Deferral Plan) or any amounts paid from the Deferred
Compensation Account (as such term is defined in the Deferral Plan) or any other
account under the Deferral Plan including, but not limited to, amounts paid
consisting of Deferral Amounts and Supplemental Contributions and their
earnings, and any amounts paid by the Company pursuant to the Estate Program,
and



(b)
the Employee’s annualized base salary from the Employer in effect immediately
prior to the Employee’s Separation from Service unreduced by any Deferral Amount
(as defined in the Deferral Plan) or other elective salary reduction
contributions to any plan.



For any Employee who terminated employment with an Employer prior to February 1,
2006, the phrase “five highest bonus awards” shall be substituted for the phrase
“three highest bonus awards” in subsection (a). An Employee’s Final Average Pay
shall not take account of any bonus awards made by an employer that was not, at
the time of the award, an Employer.


1.12
“Foreign Plan” means (i) any plan or program maintained by a foreign Employer
(an Employer that is not an entity organized under the laws of the United
States) under which cash benefits are payable to an Employee following
retirement or other termination of employment, regardless of the form or
structure of such plan, and (ii) any other plan, program, or system providing
such benefits in respect of services performed by such an Employee for a foreign
Employer that is established by the government of a foreign country, mandated
under the laws of a foreign country or under a government decree or directive
having the force of law, or mandated or maintained under any collective
bargaining or similar agreement.



1.13
“Pension Plan” means the Ingersoll-Rand Pension Plan Number One as in effect on
January 1, 2003, and as may be amended from time to time.



1.14
“Predecessor Program” means the Ingersoll-Rand Company Elected Officers
Supplemental Program, as effective on June 30, 1995, as amended and restated,
effective January 1, 2003, and as thereafter amended.


3 
 

--------------------------------------------------------------------------------








1.15
“Program” means the Ingersoll-Rand Company Elected Officers Supplemental Program
as stated herein and as may be amended from time to time.



1.16
“Retirement” means an Employee’s Separation from Service other than by reason of
death or disability (as defined in Section 5.3) at a time when the Employee has
satisfied the vesting requirements of Section 4.1.



1.17
“Separation from Service” means an Employer’s separation from service as
determined under the general rules under Section 409A of the Code.



1.18
“Year of Service” shall be determined in accordance with the provisions of the
Pension Plan, another qualified defined benefit pension plan (other than the
Trane Pension Plan), the Trane Employee Stock Ownership Plan, or Foreign Plan,
in which an Employee participates that are applicable to determining the
Employee’s years of vesting service under such plan. Unless otherwise agreed by
the Company, an Employee’s Years of Service shall exclude any period of service
during which the employer of the Employee was not an Employer under the Program,
and shall not include any period of service performed on behalf of Trane, Inc.
or its affiliates before the date that Ingersoll-Rand Company Limited acquired
Trane, Inc. For purposes of this Section, a qualified defined benefit pension
plan means a plan defined in Code Section 414(j) which is sponsored by an
Employer. Notwithstanding any provision of the Program to the contrary, in the
event an Employee earns one or more hours of service during a calendar year, he
shall be credited with a Year of Service with respect to such year for purposes
of the Program; provided, however, that any Employee who becomes a Participant
in the Program on or after May 18, 2009 and who earns one or more hours of
service during a calendar month shall be credited with service only for that
month for purposes of the Program. An Employee’s Years of Service shall not
include any period of service in a calendar year following the year of the
Employee’s Separation from Service.



Whenever the word “he”, “his”, or “him” is used in the Program, such word is
intended to embrace within its purview the word “she” or “her”, as may be
appropriate.


ARTICLE 2


PARTICIPATION


2.1    Commencement of Participation


An individual employed by the Company shall commence participation in the
Program upon (a) becoming an Elected Officer of the Company (or of
Ingersoll-Rand plc) and (b)

4 
 

--------------------------------------------------------------------------------






being approved for participation by the Compensation Committee. Notwithstanding
the foregoing, no individual hired after March 31, 2011 or who becomes an
elected officer after April 30, 2011 shall commence participation in the
Program.


2.2    Duration of Participation


An Employee shall continue to participate in the Program until all benefits
accrued hereunder have been paid or forfeited.




ARTICLE 3


AMOUNT OF BENEFIT


3.1
Amount of Benefit



An Employee who is a participant in the Program shall be entitled to receive a
benefit, determined as of the date of the Employee’s Retirement, death, or, in
the case of disability, attainment of age 65, that is equal to (a) minus the sum
of (b) and (c), where:
(a)
is the lump sum Actuarial Equivalent of a single life annuity that is equal to
the product of:

(i)his Final Average Pay,
(ii)
his Years of Service (up to a maximum of 35 Years of Service), and

(iii)
1.9% (as further adjusted to give effect to any adjustments required under
Sections 5.1, 5.2, and 5.4);

(b)
is the benefit offset amount as determined under Appendix A attached hereto from
the Pension Plan and any other plan(s) identified in Appendix A, expressed in
the same form and with the same commencement date as the benefit payable to the
Employee under this Program except to the extent otherwise provided in Section
5.3(b); and

(c)
is the benefit payable to the Employee under the Predecessor Program, expressed
in the same form and with the same commencement date as the benefit payable to
the Employee under this Program.






5 
 

--------------------------------------------------------------------------------






ARTICLE 4


VESTING


4.1    Vesting


An Employee shall become vested in the benefit provided under the Program upon
the earliest of (i) attainment of age 55 and the completion of 5 Years of
Service, (ii) attainment of age 62, (iii) death, (iv) disability (to the extent
provided in Section 5.3), or (v) a Change in Control. An Employee shall forfeit
all right to benefits under the Program upon ceasing to be an employee of any
Employer prior to satisfying any of the foregoing vesting conditions.


4.2    Forfeiture for Cause


All benefits for which an Employee would otherwise be eligible hereunder may be
forfeited, at the discretion of the Compensation Committee, under the following
circumstances:
(a)
The Employee is discharged by the Company for cause, which shall be a breach of
the standards set forth in the Ingersoll-Rand Company Code of Conduct; or

(b)
Determination by the Compensation Committee no later than 12 months after
termination of employment that the Employee has engaged in serious or willful
misconduct in connection with his employment with the Company; or

(c)
The Employee (whether while employed or for two years thereafter) without the
written consent of the Company is employed by, becomes associated with, renders
service to, or owns an interest in any business that is competitive with the
Company or with any business in which the Company has a substantial interest as
determined by the Compensation Committee; provided, however, that an Employee
may own up to 1% of the publicly traded equity securities of any business,
notwithstanding the foregoing.





ARTICLE 5


DISTRIBUTIONS


5.1    Retirement


Upon an Employee’s Retirement, the benefit described in Section 3.1 shall be
subject to further adjustment as follows:
(a)
Retirement at Age 62 – Upon attaining age 62, an Employee may retire and receive
the benefit determined under Section 3.1.


6 
 

--------------------------------------------------------------------------------








(b)
Retirement before Age 62 – If an Employee who has become vested in accordance
with Section 4.1 retires before attaining age 62, he will receive a benefit
under the Program equal to the benefit he would have received upon Retirement at
age 62, provided however that:

(i)
the amount determined under Section 3.1(a) shall be reduced by 0.429% for each
month that the date of the Employee’s Retirement precedes attainment of age 62;

(ii)
the benefit offset amount as determined under Appendix A from the Pension Plan
and any other plan(s) identified in Appendix A shall be adjusted under the terms
of the applicable plan(s) for retirement to the earliest date on which the
Employee may retire and begin receiving a benefit under such plan(s), and shall
be further adjusted, if necessary, to an actuarially equivalent benefit payable
on the date of the Employee’s Retirement; and

(iii)
for years prior to Social Security normal retirement age, the Social Security
Primary Insurance Amount (as defined in Appendix A) shall be reduced by the same
factors used by the Social Security Administration to adjust benefits payable at
age 62 or later, and by 0.3% for each month that the date of the Employee’s
Retirement precedes attainment of age 62.



(c)
Retirement after Age 62 – If an Employee retires after age 62, he will receive a
benefit equal to the greater of:

(i)
the benefit determined under Section 3.1 as of his date of Retirement, or

(ii)
the benefit he would have received had his Retirement occurred at age 62,
credited with interest from the date he attained age 62 until his date of
Retirement. For purposes of this subsection (ii), the interest rate will be
equal to the average of the monthly rates for ten-year Constant Maturities for
US Treasury Securities for the twelve-month period immediately preceding the
month prior to the month in which a determination of benefit occurs, as quoted
by the Federal Reserve.



5.2    Time and Form of Distribution
(a)
Benefits under the Program shall be payable solely in a single lump sum. In the
case of Retirement, the lump sum benefit shall be paid on the later of (i) the
first business day that is six months after the date of the Employee’s
Retirement, or (ii) the first business day of the calendar year following the
year of the Employee’s Retirement. In the case of disability or death, the lump
sum benefit shall be paid on the payment date prescribed by Section 5.3 or
Section 5.4 (without regard to whether the Employee’s death occurs prior or
subsequent to Retirement), as applicable.


7 
 

--------------------------------------------------------------------------------








(b)
The lump sum amount determined under Sections 3.1 and 5.1, shall be credited
with interest from the determination date under Section 3.1 until the date of
distribution at the average of the monthly rates for ten-year Constant
Maturities for U.S. Treasury Securities for the twelve-month period immediately
preceding the month prior to the month in which a determination of benefit
occurs, as quoted by the Federal Reserve.



5.3    Disability


(a)
An Employee who has a leave of absence for disability and returns to active
employment before incurring a Separation from Service (as determined under
section 1.409A-1(h) of the Treasury Regulations) shall continue to accrue
benefits (and Years of Service) under the Program during the leave of absence.
Except as provided in Section 5.3(b), an Employee who has had a leave of absence
for disability and who does not return to active employment before incurring a
Separation from Service shall accrue no benefits (or Years of Service) during
such leave of absence. An Employee described in this Section 5.3(a) (and not
covered by Section 5.3(b)) shall be entitled to benefits, if any, under the
Program in accordance with Sections 5.1, 5.2, and 5.4 of the Program, based on
the date of the Employee’s Separation from Service and his or her age and Years
of Service at the date of the Employee’s Separation of Service.



(b)
An Employee who becomes disabled within the meaning of Section 5.3(c) prior to
his or her Separation from Service and who remains continuously disabled until
attaining age 65 or earlier death shall continue to accrue benefits (and Years
of Service) under the Program as if he or she continued to be employed by the
Company until the earlier of attainment of age 65 or death. An Employee who
becomes disabled within the meaning of Section 5.3(c) prior to his or her
Separation from Service and who recovers from the disabilty before attaining age
65 but after the date on which the Employee is determined to have had a
Separation from Service, shall be entitled to benefits, if any, in accordance
with the last sentence of Section 5.3(a), but shall be entitled to no additional
Years of Service under this Section 5.3(b). An Employee described in either of
the preceding two sentences shall be paid the lump sum, determined under
Sections 3.1 and 5.2 of the Program as a benefit payable by reason of disability
(not by reason of Separation from Service), on the first business day of the
month following the month the Employee attains age 65 or, if the Employee dies
before attaining age 65, the Employee’s beneficiary shall be paid the benefit
under Section 5.4 of the Program as if the Employee retired on the date of
death. In determining the benefits payable under this Section 5.3(b), the
benefit offset amount under paragraph (e) of Appendix A shall be the value of
the Employee’s vested Core Contribution Account under the Ingersoll-Rand Company
Employee Savings Plan and the Ingersoll-Rand Company Supplemental Employee


8 
 

--------------------------------------------------------------------------------






Savings Plan II as of the date of the Employee’s Separation from Service.


(c)
For purposes of Section 5.3(b), an Employee shall be disabled if he or she has:
(a) a condition under which the Employee: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (b) any other condition under which the Employee is
considered “disabled” within the meaning of Code Section 409A(a)(2)(C).



(d)
Notwithstanding any other provision of the Program to the contrary, in any case
in which an Employee is entitled under Section 5.3(b) to accrue benefits (and
Years of Service) under the Program during a period of disability, Final Average
Pay means the sum of:



(i)
the average of each of the three highest bonus awards (whether the awards are
paid to the Employee, are a Deferral Amount (as such term is defined in the
Deferral Plan) or the Employee has elected to forgo a bonus award pursuant to
the Estate Program) during the six most recent calendar years, including the
year during which the Employee’s disability occurs (or, if the average of the
three highest bonus awards would be greater, the six most recent calendar years
prior to the year in which the Employee’s disability occurs), but excluding
Supplemental Contributions (as such term is defined in the Deferral Plan) or any
amounts paid from the Deferred Compensation Account (as such term is defined in
the Deferral Plan) or any other account under the Deferral Plan including, but
not limited to, amounts paid consisting of Deferral Amounts and Supplemental
Contributions and their earnings, and any amounts paid by the Company pursuant
to the Estate Program, and



(ii)
the Employee’s annualized base salary in effect as of the date he or she became
disabled.



5.4
Death

(a)
In the event of an Employee’s death prior to Retirement, his beneficiary shall
receive a lump sum payment determined under Section 3.1 as if the Employee
retired on the date of death, provided that if the Employee’s death occurs prior
to his attainment of age 55, such death benefit shall be reduced by 0.3% for
each month that the benefit commences before the Employee would have reached age


9 
 

--------------------------------------------------------------------------------






65. Such lump sum benefit shall be payable thirty (30) days after the date of
the Employee’s death, or as soon as practicable thereafter.


(b)
The Employee’s beneficiary(ies) shall be the same as the Employee’s
beneficiary(ies) under the Pension Plan, or, if the Employee was not a
participant in the Pension Plan, such other qualified defined benefit pension
plan or Foreign Plan in which the Employee has participated. If the Employee was
not a participant in, or has no beneficiary under, the Pension Plan, another
qualified defined benefit pension plan, or a Foreign Plan, the Employee’s estate
shall be the beneficiary.



5.5    No Acceleration
Except to the extent permitted under Code Section 409A, no benefits or payments
under the Program shall be accelerated at any time.




ARTICLE 6


FUNDING


6.1    Funding


Except as provided in Section 7.1 hereof, neither the Company nor any of its
affiliates shall have any obligation to fund the benefit that an Employee earns
under the Program.


6.2    Company Obligation


Notwithstanding the provisions of any trust agreement or similar funding vehicle
to the contrary, the Company shall remain obligated to pay benefits under the
Program. Nothing in the Program or any trust agreement shall relieve the Company
of its liabilities to pay benefits under the Program except to the extent that
such liabilities are met by the distribution of trust assets.




ARTICLE 7


CHANGE IN CONTROL


7.1    Contributions to Trust


In the event that a Change in Control has occurred, the Company shall be
obligated to contribute to a grantor trust (which may include a pre-existing
grantor trust established to enable the Company to satisfy its nonqualified
benefit obligations) an amount necessary to fund the accrued benefit earned by
the Employee under the Program

10 
 

--------------------------------------------------------------------------------






(assuming immediate benefit commencement) determined as of the last day of the
calendar month immediately preceding the date the Board determines that a Change
in Control has occurred. If the Employee shall not have attained age 55, his
annual benefit shall be determined on the same basis used to determine his
accrued benefit in the case of death as specified in Section 5.4.


7.2    Amendments


Following a Change in Control of Ingersoll-Rand plc, any amendment modifying or
terminating the Program shall have no force or effect.




ARTICLE 8


MISCELLANEOUS


8.1    Amendment and Termination


Except as provided in Section 7.2, the Program may, at any time and from time to
time, be amended or terminated without the consent of any Employee or
beneficiary, (a) by the Board or the Compensation Committee, or (b) in the case
of amendments which do not materially modify the provisions hereof, the
Administrative Committee (as described in Section 8.5); provided, however, that
no such amendment or termination shall reduce any benefits accrued or vested
under the terms of the Program as of the date of termination or amendment.


8.2    No Contract of Employment


The establishment of the Program or any modification hereof shall not give any
Employee or other person the right to remain in the service of the Company or
any of its subsidiaries, and all Employees and other persons shall remain
subject to discharge to the same extent as if the Program had never been
adopted.


8.3    Withholding


The Company shall be entitled to withhold from any payment due under the Program
any and all taxes of any nature required by any government to be withheld from
such payment.


8.4    Loans


No loans to Employees shall be permitted under the Program.



11 
 

--------------------------------------------------------------------------------






8.5    Compensation Committee


The Program shall be administered by the Compensation Committee (or any
successor committee) of the Board. The Compensation Committee has delegated to
the members of the administrative committee appointed by the Company’s Chief
Executive Officer (the “Administrative Committee”) the authority to administer
the Program in accordance with its terms. Subject to review by the Compensation
Committee, the Administrative Committee shall make all determinations relating
to the right of any person to a benefit under the Program, and unless modified
by the Compensation Committee, any determination by the Administrative Committee
shall be conclusive and binding upon all affected parties. Any denial by the
Administrative Committee of a claim for benefits under the Program by an
Employee or beneficiary shall be stated in writing by the Administrative
Committee in accordance with the claims procedures annexed hereto as Appendix B.


8.6    Entire Agreement; Successors
The Program, including any subsequently adopted amendments, shall constitute the
entire agreement or contract between the Company and any Employee regarding the
Program. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Employee
regarding the provisions of the Program, other than those set forth herein.
Notwithstanding the previous sentence, to the extent any written agreement
between the Company and an Employee modifies the provisions of the Program with
respect to the Employee, such agreement shall be deemed to modify the provisions
of the Program but only to the extent such agreement is approved by the
Compensation Committee. The Program and any amendment hereof shall be binding on
the Company, and the Employees and their respective heirs, administrators,
trustees, successors and assigns, including but not limited to, any successors
of the Company by merger, consolidation or otherwise by operation of law, and on
all designated beneficiaries of the Employee.


8.7    Severability


If any provisions of the Program shall, to any extent, be invalid or
unenforceable, the remainder of the Program shall not be affected thereby, and
each provision of the Program shall be valid and enforceable to the fullest
extent permitted by law.


8.8    Governing Law


Except as preempted by federal law, the laws of the State of New Jersey shall
govern the Program.



12 
 

--------------------------------------------------------------------------------






8.9    Participant as General Creditor


Benefits under the Program shall be payable by the Company out of its general
funds. The Company shall have the right to establish a reserve or make any
investment for the purposes of satisfying its obligations hereunder for payment
of benefits at its discretion, provided, however, that no Employee eligible to
participate in the Program shall have any interest in such investment or
reserve. To the extent that any person acquires a right to receive benefits
under the Program, such rights shall be no greater than the right of any
unsecured general creditor of the Company.


8.10    Nonassignability


To the extent permitted by law, the right of any Employee or any beneficiary in
any benefit hereunder shall not be subject to attachment, garnishment, or any
other legal or equitable process for the debts of such Employee or beneficiary
nor shall any such benefit be subject to anticipation, alienation, sale,
transfer, assignment, pledge, or encumbrance.




IN WITNESS WHEREOF, the Company has caused this Program to be executed by its
duly authorized representative on this 12th day of November, 2012.
    


INGERSOLL-RAND COMPANY




By: _/s/ Barbara Santoro__________________________
Barbara Santoro
Vice President and Secretary



13 
 

--------------------------------------------------------------------------------






APPENDIX A
The sum of the following benefit offset amount shall be used for purposes of
Sections 3.1(b) and 5.1(b) of the Program, irrespective of whether the Employee
commences to receive a benefit under any of the plans identified below at the
date the Employee’s benefit under the Program is determined:


(a)
All employer-paid benefits under any qualified defined benefit plan (as defined
in Code Section 414(j)) and associated supplemental plans (including the
Ingersoll-Rand Company Supplemental Pension Plan II) sponsored by the Company.
For purposes of this Paragraph (a), the amount of any pension payable under the
Clark Equipment Company Retirement Program for Salaried Employees shall be
determined without reduction by the lifetime pension equivalent of the
Employee’s vested interest in his PPOA Account (as such term is defined in the
IR/Clark Leveraged Employee Stock Ownership Plan).



The Employee’s benefit, if any, under any qualified defined benefit plan and
associated supplemental plans described in the previous paragraph, shall be
determined as a life annuity based on the Employee’s credited period of service
under such plan through the date of the Employee’s Separation from Service,
converted to a lump sum in accordance with the factors used to determine lump
sum distributions under such plan(s) or, if lump sum distributions are not
available under such plan(s), as the lump sum Actuarial Equivalent of the
accrued and vested benefits under such plan(s).


(b)
The Social Security Primary Insurance Amount (as defined below) estimated at age
65, multiplied by a fraction, the numerator of which is his Years of Service (up
to a maximum of 35 Years of Service), and the denominator of which is 35.

For purposes of the Program, “Social Security Primary Insurance Amount” means
the amount of the Employee’s annual primary old age insurance determined under
the Social Security Act in effect at the date of determination and payable in
accordance with (i) or (ii) below.


(i)
For benefits determined on or after age 65, payable for the year following his
date of retirement.

(ii)
For benefits determined before the Employee attains age 65, payable for the year
following his retirement or death (or which would be payable when he first would
have become eligible if he were then unemployed), assuming he will not receive
after retirement (or death) any income that would be treated as wages for
purposes of the Social Security Act.


14 
 

--------------------------------------------------------------------------------










For purposes of determining the Social Security Benefit under paragraphs (i) and
(ii) above, an Employee’s covered earnings under said Act for each calendar year
preceding the Employee’s first full calendar year of employment shall be
determined by multiplying his covered earnings subsequent to the year being
determined by the ratio of the average per worker total wages as reported by the
Social Security Administration for the calendar year being determined to such
average for the calendar year subsequent to the year being determined.


The “Social Security Primary Insurance Amount” determined above shall be
converted to a lump sum that is the Actuarial Equivalent of such benefit.


(c)
An Employee’s accrued benefit under any qualified defined benefit pension plan
(as defined in Code Section 414(j)) and any nonqualified pension plan with
respect to any business that was acquired by the Company or any of its
affiliates (“Acquired Business”) in respect of any period of service with the
Acquired Business that is counted as a Year of Service under the Program, except
that the amount of employer-paid contributions (excluding earnings and
accretions thereto) made to the Trane, Inc. Employee Stock Ownership Plan from
and after the date that Ingersoll-Rand Company Limited acquired Trane, Inc., and
not the value of the Trane Pension Plan, shall be used. Each such pension plan,
including but not limited to the Ingersoll-Rand Company/Thermo King Executive
Pension Plan, the Hussmann Corporation Supplemental Executive Retirement Plan,
and the Trane Inc. Executive Supplemental Retirement Benefit Program, is
referred to herein as a “Former Plan.” The Employee’s accrued benefit under the
Former Plan shall be determined as a life annuity payable as of the date of
determination, using the Former Plan’s early retirement factors, if applicable,
and converted to a lump sum based on the factors used to determine lump sum
distributions under the Former Plan or, if lump sum distributions are not
available under the Former Plan, as the lump sum Actuarial Equivalent of the
benefits accrued under the Former Plan.



(d)
Any and all benefits accrued or accumulated by the Employee under any Foreign
Plan (as defined in Section 1.12 of the Program) in respect of any period of
service with a foreign Employer that is counted as a Year of Service under the
Program, excluding any benefit attributable to the Employee’s own contributions
(whether voluntary or mandatory) under any Foreign Plan. Such benefits shall be
converted to a lump sum based on the factors used to determine lump sum
distributions under such plan(s) or, if lump sum distributions are not available
under such plan(s), as the lump sum Actuarial Equivalent of the benefits accrued
under such plan(s).



(e)
An Employee’s vested Core Contribution Account under the Ingersoll-Rand Company
Employee Savings Plan and the Ingersoll-Rand Company Supplemental Employee
Savings Plan II.



(f)
Except as hereinafter provided or otherwise required or permitted under Section
409A of the Code, no benefit offset amount shall be taken into account for
purposes of Section 3.1(b) and 5.1(b) of the Program with respect to the
benefits payable or paid to


15 
 

--------------------------------------------------------------------------------






an Employee from another plan unless (i) the time and form of benefit payments
under the other plan are the same as the time and form of benefit payments under
the Program, or (ii) the benefits payable under the other plan were deferred
(within the meaning of section 1.409A-2 of the Treasury Regulations) for periods
of service (with any employer) prior to the period during which the benefits
payable under the Program were accrued. This paragraph shall not preclude the
following benefit offsets: (i) the benefit offsets permitted under sections
1.409A-2(a)(9) and 1.409A-3(j)(5) of the Treasury Regulations (relating to
offsets for benefits payable under qualified employer plans and broad-based
foreign retirement plans), (ii) the Social Security offsets specified under
paragraph (b), (iii) offsets for benefits payable under a legally-mandated
Foreign Plan described in section 1.409A-1(a)(3)(iv) or section
1.409A-1(b)(9)(iv) of the Treasury Regulations that is not subject to Section
409A of the Code, (iv) offsets to Program benefits that are not subject to
Section 409A of the Code by reason of the Employee’s status as a nonresident
alien or as a bona fide resident of Puerto Rico or of a U.S. possession
described in section 931 of the Code or by reason of the exemption of the
Employee’s compensation from U.S. income tax pursuant to a bilateral or
multilateral treaty, or (v) offsets described in paragraph (e) of this Appendix
A for benefits payable under Section 5.3(b) of the Program

16 
 

--------------------------------------------------------------------------------






APPENDIX B


Claim Procedures
Employees, their beneficiaries, if applicable, or any individual duly authorized
by them, shall have the right under the Plan and the Employee Retirement Income
Security Act of 1974, as amended (ERISA), to file a written claim for benefits
from the Plan in the event of a dispute over such Employee’s entitlement to
benefits. All claims must be submitted to the Administrative Committee, or its
delegate, in writing and within one year of the date on which the lump sum
payment was made or allegedly should have been made. For all other claims, the
date on which the action complained of occurred.


Timing of Claim Decision
If an Employee’s claim is denied, in whole or in part, the Administrative
Committee, or its delegate, will give the Employee (or his or her
representative) a written (or electronic) notice of the decision within 90 days
after the Employee’s claim is received by the Administrative Committee, or its
delegate, or within 180 days if special circumstances require an extension of
time with respect to a determination of the claim. If the claim for benefits
relates to disability benefits, the Employee (or his or her representative) will
be given a written (or electronic) notice within 45 days after his or her claim
is received by the Administrative Committee, or its delegate, unless special
circumstances require an extension of time. The Administrative Committee, or its
delegate, may extend the period no more than twice for up to 30 days for each
extension to make a determination of a disability benefit claim. The Employee
(or his or her representative) will be notified if any extensions are required,
the special circumstances requiring an extension, and the date a determination
is expected. If any additional information is needed to process an Employee’s
claim for disability benefit claim, the Employee will be advised of the
additional information that is needed and the standards on which the benefit
entitlement is based, and he or she will have at least 45 days to provide the
needed information. Failure to provide additional requested information may
result in the denial of the claim.


Notice of Claim Denial
If the Employee is denied a claim for benefits, the Administrative Committee, or
its delegate, will provide such Employee with a written or electronic notice
setting forth:


1.The specific reason(s) for the denial;
2.Specific reference(s) to pertinent Plan provisions upon which the denial is
based;
3.A description of any additional material or information necessary for you to
perfect the claim, and an explanation of why such material or information is
necessary;
4.A description of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of your right to bring a
civil action under Section 502(a) of ERISA following a the exhaustion of the
Plans’ administrative process;
5.If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule, guideline,
protocol or other criteria will be

17 
 

--------------------------------------------------------------------------------






described, or the notice will include a statement that a copy of such rule,
guideline, protocol or other criteria will be provided free of charge upon
request; and,
6.A statement that you have the right to appeal the decision.


Appeal of Claim Denial
The Employee (or his or her representative) may request a review of a denial of
a claim to the Administrative Committee, or its delegate, by filing a written
application for review within 60 days (or, for disability claims, 180 days)
after his or her receipt of the written notice of the denial of the claim. The
filing of an appeal is mandatory if the Employee later determines that he or she
wants to initiate a lawsuit under ERISA Section 502(a). The Administrative
Committee, or its delegate, will conduct a full and fair review of the claim
denial. The review shall:


1.Not afford deference to the initial adverse benefit determination,
2.Provide for the identification of medical or vocational experts whose advice
was obtained on behalf of the Plan in connection with the appeal, if applicable
3.Be conducted by someone that did not take part in the adverse determination
under appeal and is not a subordinate of someone who did.


The Employee shall have the opportunity to submit written comments, documents,
records and other information relating to his or her claim without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrative Committee will re-examine your claim, along
with all comments, documents, records and other information that you submit
relating to the claim, regardless of whether or not it was submitted or
considered in the initial determination. In deciding an appeal that is based in
whole or in part on a medical judgment, the decision maker shall consult with a
health care professional who has appropriate experience in the field of medicine
and who was not consulted in connection with the initial adverse determination
and is not the subordinate of someone who did.


Timing of Decision on Appeal
The Administrative Committee, or its delegate, shall notify the Employee (or his
or her representative) of the determination on review within 60 days (or, for
disability claims, 45 days) after receipt of the Employee’s request for review,
unless the Administrative Committee, or its delegate, determines that special
circumstances require an extension. The extension may not be longer than 60 days
(or, for disability claims, 45 days). The Employee (or his or her
representative) shall be notified if any extension is required, the special
circumstances requiring an extension and the date when a determination is
expected before the end of the initial 60 day (for disability claims, 45 day)
period. Subject to the Compensation Committee, the Administrative Committee’s,
or its delegate’s, decision shall be final and binding on all parties.


Notice of Benefit Determination on Review of an Appeal
The Administrative Committee, or its delegate, will provide the Employee (or his
or her representative) with a written or electronic notice of the determination
on review and, if the claim on review is denied:

18 
 

--------------------------------------------------------------------------------










1.The specific reason or reasons for the denial;
2.The specific Plan provision(s) on which the decision is based;
3.A statement that the Employee is entitled to receive upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim for benefits;
4.If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule guideline,
protocol or other criteria will be described, or the notice will include a
statement that a copy of such rule, guideline, protocol or other criteria will
be provided free of charge upon request; and
5.A statement that the Employee shall have a right to bring a civil action under
Section 502(a) of ERISA following exhaustion of the Plans’ administrative
processes.


Discretionary Authority to Decide Claims and Appeals
The Administrative Committee, or its delegate, shall have full discretionary
authority to determine eligibility under the Plan’s terms, to interpret and
apply the terms and provisions of the Plans, to resolve discrepancies and
ambiguities, and to make final decisions on the appeal by an Employee of an
initial denied claim. Subject to Compensation Committee, the Administrative
Committee’s, or its delegate’s, decision will be final and binding on all
parties.


Right to File a Lawsuit Under ERISA
In the event an Employee’s appeal under a Plan is denied by the Administrative
Committee, or its delegate, he or she shall have the right to file a lawsuit
under ERISA Section 502(a). Any such lawsuit must be filed within 12 months of
the appeal having been denied. Any lawsuit filed shall be governed by ERISA, or
to the extent not preempted, the laws of the State of New Jersey.





19 
 